Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 
With respect to Claim 1, the prior art, either alone or in combination, fails to disclose that the feature of “determining, by the network device, a target output port of a target data packet when the queue length of the non-congestion flow queue is greater than or equal to a first threshold, wherein the target data packet is a data packet waiting to enter the non-congestion flow queue or a next data packet waiting to be output from the non-congestion flow queue; and when utilization of the target output port is greater than or equal to a second threshold, determining, by the network device, that a flow corresponding to the target data packet is a congestion flow”. 
	
	With respect to Claims 7 and 13, the prior art, either alone or in combination, fails to disclose that the feature of “determining, by the network device, a target output port of a target data packet when the queue length of the non-congestion flow queue is greater than or equal to a first threshold, wherein the target data packet is a data packet waiting to enter the non-congestion flow queue or a next data packet waiting to be output from the non-congestion flow queue; and when the target output port is flow-controlled and is suspended from performing 

The closest prior art, Shiraki (US 2019/0068502), discloses a method of identifying a specific flow which causes the congestion at a switch device. However, Shiraki fails to disclose the limitations as recited above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SIMING LIU/Primary Examiner, Art Unit 2411